Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

AGREEMENT dated as of September 13, 2012 by and between SHR1 LLC, a Connecticut
limited liability company (“Seller”) and CPPT DARIEN LLC, a Delaware limited
liability company (“Buyer”).

 

RECITALS:

 

A.                                   Seller is the owner of (i) the land
described in Exhibit A hereto and the improvements thereon and appurtenances
thereto (collectively, the “Premises”), which include the real property and
improvements located at 1500 Boston Post Road, Darien, Connecticut, all rights
of Seller in and to any streets or alleys abutting such land, and all easements
and rights-of-way appurtenant thereto, (ii) the lessor’s right, title and
interest in, to and under the leases (the “Leases”) with tenants (“Tenants”)
described in ExhibitB, (iii) all licenses, permits, approvals, consents,
authorizations and entitlements issued by governmental or quasi-governmental
authorities with respect to the ownership and operation of the Premises (the
“Licenses”), and (iv) all tangible and intangible personal property, appliances,
furniture, furnishings, fixtures and equipment owned by Seller and located at or
used in connection with the Property (the “Personal Property”).  The Premises,
the Leases, the Licenses and the Personal Property are collectively referred to
herein as the “Property”.

 

B.                                     Seller desires to sell, and Buyer desires
to purchase the Property on the terms set forth herein.

 

NOW, THEREFORE, for valuable consideration, the parties hereto agree as follows:

 

1.                                       Sale of Property.  Seller agrees to
sell to Buyer, and Buyer agrees to purchase, the Property in accordance with
this Agreement.

 

2.                                       Purchase Price.  Buyer shall pay for
the Property a purchase price (the “Purchase Price”) in the amount of Seven
Million Two Hundred Thousand and 00/100 DOLLARS ($7,200,000.00), by wire
transfer of immediately available funds to the specified account of Seller on
the Closing Date (as hereinafter defined).

 

3.                                       Feasibility Period.

 

(a)                                  From the date hereof until 5:00 PM, New
York time, on October 2, 2012 (the “Feasibility Period”), Buyer and its
authorized agents, representatives and consultants shall have the right, upon
prior reasonable notice of at least forty-eight (48) hours given to Seller
(which notice may be given by telephone to James Phillips at 203-644-1516) to
inspect the Property and conduct such noninvasive studies as Purchaser deems
appropriate, and Seller shall provide Purchaser and its consultants with access
to the Property for such purposes.  A representative of Seller must accompany
Buyer, or any consultant retained by Buyer, when any such studies are performed
on the Property.  In the course of its investigations, Buyer may make inquiries
to municipal, local and other government officials and representatives, and
Seller consents to such inquiries.  Seller shall, at Buyer’s request and subject
to Tenant’s consent, arrange for a meeting among Buyer, Seller and Tenant.

 

(b)                                 In order to facilitate the conduct of the
inspection of documents by Buyer, prior to or simultaneously with the execution
and delivery of this Agreement, Seller has made available to or for the benefit
of Buyer true, complete and correct copies of the documents described in
Exhibit C.

 

(c)                                  Buyer, in its sole discretion and for any
reason or for no reason at all, shall have the right to terminate this Agreement
upon written notice given to Seller at any time on or prior to the date of
expiration of the Feasibility Period, in which event this Agreement thereupon
shall terminate, the Deposit (as herein defined) promptly shall be released to
Buyer, and neither Seller nor Buyer shall have any

 

1

--------------------------------------------------------------------------------


 

further rights against or obligations to the other hereunder except those
expressly provided herein to survive such termination.

 

(d)                                 Buyer agrees that, in making any physical
inspections of the Premises, (i) it will not materially interfere with the
activity of persons occupying, using or providing service at the Premises,
(ii) it will restore promptly any physical damage caused by such inspections,
(iii) it will pay the fees and charges of all persons engaged by it, and (iv) it
will indemnify, defend, and hold harmless Seller from any loss, injury, damage,
claim, lien, costs or expense, including reasonable attorneys’ fees and costs,
arising out of a breach of the foregoing agreements by Buyer in connection with
the inspection of the Property.  Notwithstanding anything to the contrary
herein, Buyer and its agents and representatives shall have no liability, and
shall not indemnify the Seller, with respect to any existing condition that is
merely discovered by Buyer or its agents or representatives during any such
entry or inspection of the Property.

 

(e)                                  Tenant Estoppels.  Seller shall endeavor to
secure and deliver to Buyer, no later than 5 days before the expiration of the
Feasibility Period, estoppel certificates from Tenants under all Leases in the
form of Exhibit J attached hereto (the “Tenant Estoppels”).  Seller shall
provide Buyer with copies of the Tenant Estoppels for Buyer’s review and comment
before delivering the Tenant Estoppels to Tenants.  Buyer’s obligation to close
this transaction is subject to the condition that, as of Closing (1) estoppel
certificates for all Leases in the form of Exhibit J and consistent with the
Rent Roll and the representations of Seller in Paragraph 7 have been delivered
to Buyer; (2) the Leases shall be in full force and effect and no material
default or claim by landlord or Tenant shall exist or have arisen under any
Leases that was not specifically disclosed in the Rent Roll included in the
initial delivery of property information pursuant to Paragraph 3(b); and
(3) Seller shall not have received notice that any Tenant shall have initiated,
or had initiated against it, any insolvency, bankruptcy, receivership or other
similar proceeding.

 

(f)                                    Subject to Buyer’s rights during the
Feasibility Period, the Property is being sold in an “AS IS” condition and “WITH
ALL FAULTS” as of the date of this Agreement and of Closing.  Except as
expressly set forth in this Agreement, no representations or warranties have
been made or are made and no responsibility has been or is assumed by Seller or
by any manager, member, officer, person, firm, agent or representative acting or
purporting to act on behalf of Seller as to the condition or repair of the
Property or the value, expense of operation, or development or income potential
thereof or as to any other fact or condition which has or might affect the
Property or the condition, repair, value, expense of operation or income
potential of the Property or any portion thereof.  The parties agree that all
understandings and agreements heretofore made between them or their respective
agents or representatives are merged in this Agreement and the Exhibits hereto
annexed, which alone fully and completely express their agreement, and that this
Agreement has been entered into after full investigation, or with the parties
satisfied with the opportunity afforded for investigation, neither party relying
upon any statement or representation by the other unless such statement or
representation is specifically embodied in this Agreement or the Exhibits
annexed hereto.

 

4.                                       Deposits.

 

(a)                                  Seller hereby acknowledges that Buyer has
delivered to First American Title Insurance Company, National Commercial
Services, 633 Third Avenue, New York, NY 10017 Attention: Lawrence Cantor, who
in turn shall deliver to First American Title Insurance Company, 600 Summer
Street, Stamford, CT 06901 Attention:  Josh Luksberg (the “Escrow Agent”),
immediately available funds in the amount of ten percent (10%) of the Purchase
Price, which will be the initial earnest money deposit under this Agreement (the
“Initial Deposit”).  For avoidance of doubt, the parties acknowledge that they
have requested Escrow Agent’s services through Escrow Agent’s New York office as
set forth above, but the escrow and closing services contemplated herein shall
be provided by, and the Deposit shall be held by, Escrow Agent’s Stamford office
as set forth above.  Such funds shall be held, invested, applied and released in
accordance with the escrow provisions set forth in Exhibit D and the other terms
and conditions of this Agreement (the “Escrow Provisions”).

 

(b)                                 If this Agreement is not terminated during
the Feasibility Period, then no later

 

2

--------------------------------------------------------------------------------


 

than two (2) business day following the date of expiration of the Feasibility
Period, Buyer shall deliver to the Escrow Agent immediately available funds in
the amount of ten percent (10%) of the Purchase Price as an additional earnest
money deposit hereunder, which additional deposit shall be held, invested,
applied and released by the Escrow Agent in accordance with the Escrow
Provisions.  If for any reason Buyer shall fail to deliver such additional
deposit as and in the manner provided in the preceding sentence, then and in
such event and notwithstanding any provision of this Agreement to the contrary,
this Agreement thereupon automatically shall terminate, the Initial Deposit
promptly shall be released to Seller, and neither party shall have any further
rights against or obligations to the other hereunder except as those expressly
provided herein to survive such termination. As used herein, the term “Deposit”
shall mean, collectively, the Initial Deposit and, if and when paid, the
additional deposit to be made under this Section 4(b).  The Deposit shall be
paid to Seller and applied toward the Purchase Price at Closing.  The interest
earned on the Deposit, if any, shall follow the Deposit and returned to Buyer if
the Deposit is returned to Buyer, or paid to Seller if the Deposit is paid to
Seller, but the interest earned on the Deposit shall not be applied to the
Purchase Price.

 

5.                                       Closing Adjustments.

 

(a)                                  Closing adjustments shall be made as of
12:00:01 A.M. on the day of the Closing Date (the “Adjustment Date”).

 

(b)                                 Seller shall be entitled to all revenues
from the Property relating to the period prior to the Adjustment Date, and Buyer
shall be entitled to all such revenues relating to the period from and after the
Adjustment Date.  Seller shall be responsible for the payment and discharge of
all expenses, obligations and liabilities relating to the Property arising or
accruing prior to the Adjustment Date.  Seller shall pay and discharge and
defend, indemnify and hold harmless Buyer from and against all such expenses,
obligations and liabilities.

 

(c)                                  Revenues and expenses that are allocable to
a period of time falling in part on or before, and in part after, the Adjustment
Date shall be apportioned between such respective portions of the period in
question according to the number of days in each, so that Seller will receive
the portion of such revenues, and bear the portion of such expenses, apportioned
to the period before the Adjustment Date, and Buyer will receive and bear the
balance of each relating to the period from and after the Adjustment Date. 
Without limiting the generality of this paragraph (c):

 

(i)                                     Personal property taxes, real property
taxes, water and sewer rents and charges, utility fees and charges, and all
other fees, taxes and charges relating to or payable in connection with the use,
occupancy, maintenance, ownership and operation of the Property, shall be
adjusted and prorated on the basis of the fiscal year for which assessed, or the
fiscal period covered by the appropriate invoice, bill or statement, or based on
the most recently available meter reading therefor.  Metered utility charges for
the period from the last reading date prior to the Closing Date through the
Adjustment Date shall be apportioned on the basis of such last reading, but
shall be reapportioned according to actual charges promptly after the first
reading following the Closing Date.  Unmetered water charges shall be
apportioned on the basis of the charges therefor for the same period in the
preceding calendar year, but applying the current rate thereto.

 

(ii)                                  All rents under the Leases (including base
rents, percentage rents, common area maintenance charges and other charges
payable by any Tenant to Seller under the Leases, if any) (collectively, the
“Rents”) that are in arrears as of the Adjustment Date shall be identified in
writing on the Certified Rent Roll (as defined below), but shall not be adjusted
on the Closing Date.  Buyer shall remit the appropriate portion of the same to
Seller, as, when and if received after the Closing Date, provided that all Rents
received from and after the Closing Date shall be deemed to represent Rents most
recently due and payable, in inverse order of arrearage.  Rents paid for a
period that includes days before and on or after the Adjustment Date shall be
adjusted and prorated for such period promptly after receipt thereof by Buyer or
Seller.

 

3

--------------------------------------------------------------------------------


 

(iii)                               Fuel, if any, that has been purchased by
Seller shall be adjusted and prorated on the basis of the written estimate of
the quantity and current price therefor (including sales tax, if any) by
Seller’s fuel supplier on or about the Adjustment Date.

 

(iv)                              Seller shall receive a credit for deposits
made by Seller with utility companies, provided reasonable proof that such
deposits are then being held has been provided to Buyer.  Alternatively, Seller
shall be entitled to request a return of said deposits from the vendors or
utility companies, in which event it shall not receive such a credit at the
Closing.

 

(v)                                 Buyer shall receive a credit for any
deposit, prepaid rent or other payments made to Seller by any Tenant prior to
the Closing Date with respect to the use of the Property after the Closing Date.

 

(d)                                 Seller shall be responsible for all income,
franchise and other taxes imposed on Seller, or its income, or on the Property
(“Taxes”) for all taxable periods or portions of taxable periods, ending before
the Adjustment Date (the “Pre-Closing Period”). Buyer shall be responsible for
all Taxes imposed on the Property or Buyer’s income for all taxable periods or
portions of taxable periods beginning on the Adjustment Date (the “Post-Closing
Period”).  Seller shall indemnify and hold Buyer harmless from and against all
liability from Taxes attributable to the Pre-Closing Period.  If Buyer receives
a refund, credit or reduction of Taxes attributable in whole or in part to the
Pre-Closing Period, Buyer shall promptly reimburse the Seller for such portion
of such refund, credit or reduction of Taxes.  If Seller receives a refund or
reduction of Taxes attributable in whole or in part to the Post-Closing Period,
Seller shall promptly reimburse Buyer for such portion of such refund, credit or
reduction of taxes.

 

(e)                                  The provisions of this Section 5 shall
survive the closing of the sale of the Property hereunder (the “Closing”).

 

6.                                       Title.

 

(a)                                  Prior to the expiration of the Feasibility
Period, Buyer shall obtain an owner’s title commitment for title insurance (the
“Commitment”) issued by a reputable title insurance company designated by Buyer
(the “Title Company”), together with a copy of all exceptions contained therein
and, at the option of Buyer, a survey of the Premises (the “Survey”) conforming
to such requirements for ALTA/ACSM Land Urban Surveys as Buyer may desire, and
Uniform Commercial Code, judgment and tax lien searches in the name of Seller. 
The Commitment, together with the Survey (if obtained) and such additional
searches collectively are referred to in this Agreement as the “Title
Documents.”

 

(b)                                 On the Closing Date, (i) title to the
Property shall be marketable, and good of record and in fact, free and clear of
all liens, encumbrances, leases, covenants, conditions, restrictions,
rights-of-way, easements and other matters affecting title, excepting only the
facts, conditions, requirements and exceptions set forth in the Title Documents
and accepted or deemed to have been accepted by Buyer pursuant to the remaining
provisions of this Section 6 (“Permitted Exceptions”), and (ii) title to the
Premises shall be insurable as such at ordinary rates by the Title Company.

 

(c)                                  Buyer shall have the right in its sole
discretion to object to any fact, condition, requirement or exception set forth
in the Title Documents upon written notice given to Seller prior to the
expiration of the Feasibility Period (a “Notice of Objection”).  Subject to
Section 6(d), Buyer shall be deemed to have accepted any fact, condition,
requirement or exception set forth in the Title Documents for which no Notice of
Objection shall have been given.

 

(d)                                 Seller shall have the right, in its sole
discretion and upon written notice to Buyer (a “Notice of Cure”) given within
five days from and after the date any Notice of Objection shall have been given
by Buyer (the “Reply Period”), within which to agree to cure any title objection
so noticed by Buyer.  Seller shall be deemed to have refused to cure any fact,
condition, requirement and/or exception so noticed

 

4

--------------------------------------------------------------------------------


 

by Buyer for which no Notice of Cure shall have been given during the Reply
Period.  Notwithstanding the foregoing, and without the requirement of any
Notice of Objection to be given by Buyer, Seller hereby agrees as follows:

 

(i)                                     On the Closing Date, Seller shall
deliver to the Title Company and Buyer all appropriate substantiation of the
existence, good standing, power and authority of Seller and each of its
representatives signing any documents on behalf of Seller;

 

(ii)                                  On the Closing Date, to deliver to the
Title Company all appropriate substantiation (including an Owner’s affidavit)
sufficient in order to delete all standard title exceptions including, without
limitation, exceptions based upon rights or claims of parties in possession
other than each Tenant (as a tenant only) under their Lease; and

 

(iii)                               On the Closing Date, (x) to pay and satisfy
in full and cause the release of record of any and all mortgage liens granted by
Seller and all delinquent real estate taxes, together with any and all interest
and penalties thereon, and, (y) to pay and satisfy in full, or, if acceptable to
Buyer in its sole discretion, otherwise cause to be affirmatively insured
(either by obtaining a full release of record of, or bonding over, indemnifying
or escrowing with the Title Company in a manner reasonably satisfactory to
Buyer), monetary judgments and/or actions at law constituting a lien against the
Property or any portion of the Property, and mechanics’ and materialmen’s liens
and/or notices of liens filed against the Property or any portion of the
Property.

 

(e)                                  If Seller shall not give a Notice of Cure
with respect to each fact, condition, requirement and/or exception which is the
subject of any Notice of Objection, or if, prior to Closing, Buyer discovers any
matter affecting title to the Property which is not a Permitted Exception (and
was not disclosed in the Title Documents received from Seller or the Title
Company during the Feasibility Period), then (subject to Seller’s obligations
with respect thereto under Sections 6(d)(i)-(iii) above) Buyer shall have the
right in its sole discretion to elect either (A) to terminate this Agreement by
written notice given to Seller within ten (10) days after the latest of (i) the
date of expiration of the Reply Period; or (ii) the date of expiration of the
Feasibility Period; or (iii) the date of such discovery, or (B) to close
hereunder without abatement of the Purchase Price or any claim against Seller
notwithstanding the existence of such fact, condition, requirement and/or
exception.

 

7.                                       Representations and Warranties of
Seller.  Seller represents and warrants to Buyer as follows as of the date
hereof.  Such representations and warranties shall be true and correct in all
material respects as of the Closing, and shall not survive the Closing
hereunder.

 

(a)                                  This Agreement has been duly executed and
delivered by Seller and is a valid and binding obligation of Seller, enforceable
in accordance with its terms.

 

(b)                                 Seller is the sole owner of the Property,
free and clear of any liens, encumbrances, charges, claims, options and adverse
interests (other than the Leases), and Seller will be conveying to Buyer good
and marketable title to the Property.

 

(c)                                  Seller is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Connecticut.  The execution, delivery and performance of this Agreement and the
consummation of the transactions provided for in this Agreement have been duly
authorized by Seller, and the execution and delivery of this Agreement and
Seller’s performance hereunder will not conflict with, or breach or result in a
default under, the organizational and operating documents of Seller, or any laws
or agreements by which Seller is bound.

 

(d)                                 There is no claim, action, suit, proceeding,
arbitration, investigation or inquiry pending or, to the best of Seller’s
knowledge, threatened against or involving Seller or the Property before any
federal, state, municipal, foreign, or other court or governmental or
administrative body or agency, or

 

5

--------------------------------------------------------------------------------


 

any private arbitration tribunal.

 

(e)                                  Exhibit B contains a complete and accurate
list of the Leases, and sets forth the name of each Tenant and the space subject
to the applicable Lease. There are no leases, tenancies, licenses or other
occupancy agreements affecting the Property other than the Leases.  Except as
set forth on Exhibit B, there are no leasing or other fees or commissions due,
nor will any become due, in connection with any Lease or any renewal or
extension or expansion of any Lease, and no understanding or agreement with any
party exists as to payment of any leasing commissions or fees regarding future
leases or as to the procuring of tenants.  To Seller’s knowledge, except as
disclosed in the information delivered to Buyer pursuant to this Agreement, no
Tenants have asserted nor are there any defenses or offsets to rent accruing
after the Closing Date and no default or breach exists on the part of any
Tenant.  Seller has not received any notice of any default or breach on the part
of the landlord under any Lease, nor, to Seller’s knowledge, does there exist
any such default or breach on the part of the landlord.  Except as set forth on
Exhibit B, all of the landlord’s obligations to construct tenant improvements or
reimburse the Tenants for tenant improvements under the Leases have been paid
and performed in full and all concessions (other than any unexpired rent
abatement set forth in the Leases) from the landlord under the Leases have been
paid and performed in full.

 

(f)                                    Seller has made available to Buyer and
its counsel a true and complete copy of the Leases and the tenant files with
respect thereto for inspection by Buyer.

 

(g)                                 Seller has not received any notice with
respect to nor has knowledge of (i) any violations of applicable laws,
ordinances or public regulations relating to the Property which remain uncured,
or (ii) any pending or threatened condemnation, eminent domain or similar
proceedings with respect to any of the Property.

 

(h)                                 No consent, approval or authorization of any
governmental authority or of any third party is required in connection with the
execution and delivery by Seller of this Agreement or any document contemplated
hereby, or the consummation by Seller of any of the transactions contemplated
hereby.

 

(i)                                     Neither Seller nor any of its members is
a debtor in any case under United States or state bankruptcy or insolvency law.

 

(j)                                     Seller is not a party to any Service
Contract affecting the Property.

 

(k)                                  Seller has not received any notice with
respect to nor has knowledge of the lack of any license, permit and certificate
necessary for the use and operation of the Property, including, without
limitation, any certificate of occupancy necessary for the occupancy of the
Property.

 

(l)                                     Seller has no knowledge of any violation
of Environmental Laws related to the Property or the presence or release of
Hazardous Materials on or from the Property except as disclosed in the Property
Information.  Neither Seller nor, to Seller’s knowledge, any Tenant or other
occupant, has manufactured, introduced, released or discharged from or onto the
Property any Hazardous Materials or any toxic wastes, substances or materials
(including, without limitation, asbestos), and neither Seller nor, to Seller’s
knowledge, any Tenant or other occupant, has used the Property or any part
thereof for the generation, treatment, storage, handling or disposal of any
Hazardous Materials, in violation of any Environmental Laws.  To Seller’s
knowledge, there are no underground storage tanks located on the Property except
as disclosed in the Property Information.  The term “Environmental Laws”
includes without limitation the Resource Conservation and Recovery Act and the
Comprehensive Environmental Response Compensation and Liability Act and other
federal laws governing the environment as in effect on the Date of this
Agreement, together with their implementing regulations, guidelines, rules or
orders as of the Date of this Agreement, and all state, regional, county,
municipal and other local laws, regulations, ordinances, rules or orders that
are equivalent or similar to the federal laws recited above or that purport to
regulate Hazardous Materials.  The term “Hazardous Materials” includes
petroleum, including crude oil or any fraction thereof, natural gas, natural gas
liquids, liquified natural gas, or synthetic gas usable for fuel (or mixtures of
natural gas or such synthetic gas), and any substance, material, waste,
pollutant or

 

6

--------------------------------------------------------------------------------


 

contaminant listed or defined as hazardous or toxic under any Environmental
Law.  Notwithstanding the foregoing, Purchaser is aware that the Tenant is the
provider of medical services at the Property and that the Tenant may use, store,
handle or dispose of Hazardous Materials typical to the provision of medical
services at the Property.

 

(m)                               Other than this Agreement, the documents
delivered at Closing pursuant hereto, the Permitted Exceptions, and the Leases
and Service Contracts, there are no contracts or agreements of any kind relating
to the Property to which Seller or its agents is a party and which would be
binding on Buyer after Closing.

 

(n)                                 Seller is not and is not acting on behalf of
an “employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended, a “plan” within the meaning
of Section 4975 of the Internal Revenue Code of 1986, as amended or an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of any
such employee benefit plan or plans.

 

(o)                                 Neither Seller nor to Seller’s knowledge any
direct or indirect owner of Seller is a person or entity (A) listed on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Assets Control, Department of the Treasury, or (B) a person with whom
Buyer is prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law, or (C) is a person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined or used in the
Anti-Terrorism Laws. The “Anti-Terrorism Laws” are Executive Order No. 13224, 66
Fed. Reg. 49079 (published September 25, 2001) and the Uniting and Strengthening
America by Providing Appropriate Tools to Intercept and Obstruct Terrorism Act
of 2001, as amended.

 

(p)                                 There is no agreement to which Seller is a
party or, to Seller’s knowledge binding on Seller which is in conflict with this
Agreement.  To Seller’s knowledge, there is not no pending or threatened, any
action, suit or proceeding against Seller or the Property, including
condemnation proceedings, which challenges or impairs Seller’s ability to
execute or perform its obligations under this Agreement.  Seller has not
received any notice and has no knowledge of any pending or threatened liens,
special assessments, impositions or increases in assessed valuations to be made
against the Property.

 

8.                                       Representations and Warranties of
Buyer.  Buyer represents and warrants to Seller as follows, and such
representations and warranties shall not survive the Closing hereunder:

 

(a)                                  Buyer is a limited liability company duly
formed and validly existing under the laws of the State of Delaware, and has
full power and authority to execute and deliver this Agreement and all other
documents now or hereafter to be executed and delivered by it pursuant to this
Agreement and to perform all obligations arising under this Agreement and such
other documents.

 

(b)                                 This Agreement constitutes, and such other
documents will each constitute, the legal, valid and binding obligations of
Buyer, enforceable in accordance with their respective terms.

 

9.                                       Additional Covenants of Seller. 
Pending the Closing Date, Seller shall:

 

(a)                                  Maintain in effect currently maintained
casualty, liability and other insurance coverage with respect to the Property;

 

(b)                                 Not sell, dispose of encumber or otherwise
hypothecate the Property or any interest in the Property or in Seller;

 

(c)                                  Perform all its obligations under the
Leases and seek performance by the Tenants of their obligations under the
Leases;

 

(d)                                 Refrain from taking any action that would
make any of Seller’s representations

 

7

--------------------------------------------------------------------------------


 

and warranties herein untrue or incorrect, and notify Buyer promptly if Seller
becomes aware of any transaction or occurrence prior to the Closing which would
make any representation and warranty made by Seller herein untrue or incorrect
in any material respect;

 

(e)                                  Refrain from entering into any new lease or
other agreement or arrangement that would or could remain binding on Buyer after
the Closing;

 

(f)                                    Promptly deliver to Buyer copies of any
notices given or received by Seller to or from any Tenant.

 

10.                                 Closing.

 

Conditions to the Parties’ Obligations to Close.  In addition to all other
conditions set forth herein, the obligation of Seller, on the one hand, and
Buyer, on the other hand, to consummate the transactions contemplated hereunder
shall be contingent upon the following:

 

(a)                                  The other party’s representations and
warranties contained herein shall be true and correct as of the Closing Date;

 

(b)                                 As of the Closing Date, the other party
shall have performed its obligations hereunder and all deliveries to be made by
the other party at Closing have been tendered;

 

(c)                                  As a condition to Buyer’s obligation to
close, there shall be no notice issued after the expiration of the Feasibility
Period of any material violation or alleged violation of any law, rule,
regulation or Code, including building code, with respect to the Property which
first arose after the expiration of the Feasibility Period as a result of an act
or omission of Seller, which has not been corrected to the satisfaction of the
issuer of the notice; and

 

(d)                                 As a condition to Buyer’s obligation to
close, at Closing Seller shall not be in default under any agreement to be
assigned to, or obligation to be assumed by, Purchaser under this Agreement.

 

Failure or Waiver of Conditions Precedent.  In the event any of the conditions
to a party’s obligation to proceed with the Closing hereunder are not fulfilled
or waived, the party benefited by such conditions may, by written notice to the
other party, extend the time available for satisfaction of such condition by up
to a total of 10 business days.  If such party elects to extend the time for
satisfaction, and such condition remains unsatisfied after the end of such
extension period, then, at such time, such party may elect to proceed pursuant
to terminate this Agreement, whereupon all rights and obligations hereunder of
each party shall be at an end except those that expressly survive any
termination, or waive such condition pursuant to the following sentence.  Either
party may, at its election, at any time on or before the date specified for the
satisfaction of the condition, waive in writing the benefit of any of the
conditions set forth above.  In the event this Agreement is terminated as a
result of any condition set forth in this paragraph, Buyer shall be entitled to
a refund of the Deposit, unless Buyer is in default, in which case
Section 15(a) shall apply.

 

(a)                                  The consummation of the transaction
contemplated herein (“Closing”) shall occur on the Closing Date through the
Escrow Agent.  Upon completion of the deliveries pursuant to this Section 10,
satisfaction of the other conditions to Closing herein set forth and performance
by each party of its obligations required to be performed prior to or at the
Closing, the parties shall direct the Escrow Agent to make such deliveries and
disbursements according to the terms of this Agreement.  The parties shall cause
such deliveries, satisfaction and performance to occur on October 30, 2012,
unless another date in writing shall be mutually agreed to by the parties. The
actual date closing hereunder shall so occur is referred to in this Agreement as
the “Closing Date.”

 

(b)                                 On the Closing Date, Seller shall deliver in
escrow to the Escrow Agent the

 

8

--------------------------------------------------------------------------------


 

following original documents, each executed and, if required, witnessed and
acknowledged:

 

(i)                                     A limited warranty deed to the Premises,
in the form attached hereto as Exhibit E.

 

(ii)                                  (A) The original Leases;  (B) a current
certified rent roll for the Premises; and (C) an assignment of such Leases,
deposits, and prepaid rents by way of an assignment and assumption agreement in
the form attached hereto as Exhibit F.

 

(iii)                               (A) Originals (or copies) of all
transferable warranties and guarantees then in effect, if any, with respect to
the improvements comprising a portion of the Premises or any repairs or
renovations to such improvements, and (B) an assignment of such Property
(including the Personal Property) to Buyer by way of an assignment and
assumption agreement in the form attached hereto as Exhibit G.

 

(iv)                              An affidavit pursuant to the Foreign
Investment in Real Property Tax Act in the form attached hereto as Exhibit H.

 

(v)                                 Such documentation as is reasonably
necessary to exhibit Seller’s authority to execute the documents delivered and
consummate the transaction.

 

(vi)                              Releases of all liens and other title
exceptions to be removed of record.

 

(vii)                           A Letter notifying each Tenant of the sale of
the Property in the form of Exhibit I hereto.

 

(viii)                        A Closing Statement.

 

(ix)                                A certification by Seller that its
representations and warranties hereunder are true and correct in all material
respects as of the Closing Date.

 

(x)                                   Such other documents or instruments as
reasonably may be required by Buyer or the Title Company to consummate the
transactions contemplated by this Agreement.

 

(xi)                                Keys in Seller’s possession to all of the
doors and locks on the Premises.

 

(c)                              On the Closing Date, Buyer shall deliver in
escrow to the Escrow Agent the following:

 

(i)                                     The Purchase Price (less the amount of
the Deposit), as adjusted pursuant to this Agreement.

 

(ii)                                  Such documentation as is reasonably
necessary to exhibit Buyer’s authority to execute the documents delivered and
consummate the transaction.

 

(iv)                              Such other documents or instruments as
reasonably may be required by Seller to consummate the transactions provided for
herein.

 

11.                                 Broker.  The parties recognize and agree
that Cushman & Wakefield of Connecticut, Inc. is the only broker that negotiated
the sale of the Property, and Seller agrees to pay the commission for such
services pursuant to separate agreement.  Each party hereto covenants, warrants
and represents that it has had no conversations or negotiations with any other
broker concerning the transactions referred to herein.  Each party agrees to
indemnify and hold harmless the other and its affiliates from and against any
claims

 

9

--------------------------------------------------------------------------------


 

for any brokerage commissions, and all costs, expenses and liabilities in
connection therewith (including, without limitation, reasonable attorneys’ fees
and expenses), arising out of any conversations or negotiations had by the
indemnifying party with any other broker, including, without limitation, any
costs and expenses incurred (including reasonable attorneys’ fees and expenses)
in enforcing this indemnity.  The provisions of this Section 11 shall survive
the Closing.

 

12.                                 Expenses.

 

(a)                                  Buyer will pay the following costs of
closing this transaction:

 

(i)                                     The fees and disbursements of its
counsel, inspecting architect and engineer, accountant and other third party
representative(s), if any.

 

(ii)                                  The cost of its title insurance
policy(ies).

 

(iii)                               The cost of any Surveys.

 

(iv)                              Any other expense(s) incurred by Buyer or its
representative(s) in evaluating the Property or closing this transaction.

 

(b)                                 Seller will pay:

 

(i)                                     The fees and disbursements of Seller’s
counsel and all of its other third party representatives.

 

(ii)                                  All real estate transfer and conveyance
taxes.

 

(iii)                               Any other expenses incurred by Seller or its
representative in connection with this Agreement or closing this transaction.

 

13.                                 Notices.  All notices, demands, requests,
consents, approvals or other communications (for the purpose of this paragraph
collectively called “Notices”) required or permitted to be given hereunder to
either party or which are given to either party with respect to this Agreement
shall be in writing and shall be delivered personally to such other party or
sent by facsimile transmission with receipt electronically acknowledged,
nationally recognized express courier or delivery service, with receipt
acknowledged, or by registered or certified mail of the United States Postal
Service, return receipt requested, postage prepaid, addressed as follows, or to
such other address as such party shall have specified most recently by like
Notice.

 

If to Buyer, to:

 

c/o Clarion Partners

230 Park Avenue

New York, NY 10169

Attn:  Michael O’Connor

Telecopier Number:

E-mail: michaeloconnor@clarionpartners.com

 

with a copy to:

 

Mayer Brown LLP

71 South Wacker Drive

Chicago, IL 60606

Attn:  Jeffrey A. Usow

Telecopier Number: 312-706-8725

 

10

--------------------------------------------------------------------------------


 

E-mail: jusow@mayerbrown.com

 

If to Seller, to:

 

SHR1 LLC

100 Washington Boulevard, Suite 200

Stamford, CT 06902

Attn:  Paul J. Kuehner, III

Telecopier Number: (203) 644-1599

E-mail: paul@bltoffice.com

 

with a copy to:

 

SHR1 LLC

100 Washington Boulevard, Suite 200

Stamford, CT 06902

Attn:  David Fite Waters, Esq.

Telecopier Number: (203) 644-1599

E-mail: dfwaters@bltoffice.com

 

Notices given as provided above shall be deemed given when received, but if
delivery is not accepted, then on the earlier of the date delivery is refused or
the fourth business day after the same is deposited with the United States
Postal Service.

 

14.                                 Casualty and Condemnation.

 

(a)                                  If, prior to the Closing, any of the
Property is damaged by fire, vandalism, acts of God, or other casualty or cause,
and such Property is not repaired prior to the Closing to substantially the same
condition as existed immediately before such casualty, then Buyer shall have the
option of (i) proceeding with the Closing, or (ii) if the cost of repair and/or
replacement (as estimated by an architect or engineer selected by Seller and
reasonably satisfactory to Buyer) exceeds $350,000, or if tenants occupying more
than 10% of the premises have the right to terminate their Lease as a result of
such casualty, terminating this Agreement. If Buyer elects option (i) above,
then (A) all insurance proceeds paid or payable to Seller on account of such
damage, and the right to receive the same, will be assigned to Buyer at the
Closing (and Sellers will pay over to Buyer any such proceeds already received),
(B) Seller will not settle any insurance claims or legal actions relating
thereto without Buyer’s prior written consent, which consent will not be
unreasonably withheld, and (C) Buyer shall receive a credit against the Purchase
Price equal to the amount (if any) by which (x) the estimated cost of repair
and/or replacement exceeds (y) the amount of such repair and/or replacement that
is covered by insurance.

 

(b)                                 If, prior to the Closing, all of the
Property is taken by eminent domain, this Agreement shall be deemed terminated.
If only part of the Property is so taken, Buyer shall have the option of
(i) proceeding with the Closing, or (ii) terminating this Agreement. If Buyer
elects option (i) above, then (A) all condemnation awards and other compensation
paid or payable to Seller on account of such damage, and the right to receive
the same, will be assigned to Buyer at the Closing (and Seller will pay over to
Buyer any such awards and compensation already received), and (B) Seller will
not settle any claims or legal actions relating thereto without Buyer’s prior
written consent, which consent will not be unreasonably withheld.

 

(c)                                  Seller shall promptly notify Buyer of any
casualty or any actual or threatened condemnation affecting the Property. Any
such notice relating to casualty shall be accompanied by Seller’s selection of
an independent, reputable architect or engineer to determine the cost of repair
and/or replacement. If Buyer does not approve of Seller’s selection, Seller
shall promptly designate another person.

 

11

--------------------------------------------------------------------------------


 

15.                                 Default and Termination.

 

(a)                                  If Buyer shall default, prior to the
Closing, in the payment or performance of its obligations hereunder, and such
default shall continue unremedied for more than ten (10) days after notice
thereof from Seller to Buyer, then Seller shall have the right, as its sole
remedy, to receive the Deposit from Escrow Agent as liquidated damages and to
terminate this Agreement by notice to Buyer.  Seller waives any other right or
remedy, at law or in equity, which it may have or be entitled to in such event,
including, without limitation, the right to sue for damages or for specific
performance (but Buyer shall continue to be obligated with respect to provisions
hereof that expressly survive the termination of this Agreement).

 

(b)                                 If, prior to the Closing, Seller breaches
any material covenant, representation or warranty contained herein or otherwise
defaults in any material respect in its obligations hereunder, and such breach
or default shall continue unremedied for more than ten (10) days after notice
thereof from Buyer to Seller, then Buyer shall have (i) the right of specific
performance; or (ii) the right (A) to terminate this Agreement by notice to
Seller and (B) to receive the Deposit from Escrow Agent.

 

16.                                 Miscellaneous.

 

(a)                                  Amendments.  Except as otherwise provided
herein, this Agreement may not be amended, modified or revised, in whole or in
part, unless in a writing signed by Seller and Buyer.

 

(b)                                 Binding Effect.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their respective successors and assigns.

 

(c)                                  Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.

 

(d)                                 Headings.  All headings contained in this
Agreement are inserted as a matter of convenience and for ease of reference only
and shall not be considered in the construction or interpretation of any
provision of this Agreement.

 

(e)                                  Exhibits.  All exhibits annexed hereto are
expressly made a part of this Agreement, as fully as though completely set forth
herein, and all references to this Agreement herein or in any of such exhibits
shall be deemed to refer to and include all such exhibits.

 

(f)                                    Terms.  Common nouns and pronouns shall
be deemed to refer to masculine, feminine, neuter, singular or plural, as the
identity of the person or persons may require.

 

(g)                                 Severability.  Each provision hereof is
intended to be severable.  If any term or provision is illegal or invalid for
any reason whatsoever, such illegality or invalidity shall not affect the
validity of the remainder of this Agreement.

 

(h)                                 Entire Agreement.  This Agreement, including
all exhibits hereto, constitutes the entire agreement of the parties hereto with
respect to the matters hereof and supersedes any prior oral and written
understandings or agreements.

 

(i)                                     Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
Connecticut, without regard to conflict of law principles thereof.

 

(j)                                     No Waiver.  No course of dealing between
the parties, and no delay by a party in exercising any right, power or remedy,
shall operate as a waiver or otherwise prejudice the exercise by a party of that
right, power or remedy against the other party.

 

(k)                                  Further Assurances.  Each party shall
promptly execute and deliver such further documents as the other may reasonably
request for the purpose of better assuring, confirming or carrying

 

12

--------------------------------------------------------------------------------


 

out the transactions contemplated hereby.

 

(l)                                     Possession.  Buyer shall be entitled to
possession of the Property upon conclusion of the Closing.

 

(m)                               Insurance.  Seller shall terminate its
policies of insurance as of noon on the Closing Date.  Buyer shall be
responsible for obtaining its own insurance effective as of the Closing Date.

 

(n)                                 Publicity.  Buyer and Seller agree that they
shall maintain the confidentiality of this transaction and shall not, except as
required by law, court order or direction of any governmental authority,
disclose the terms of this Agreement or of such sale and purchase to any third
parties whomsoever other than the principals of the Escrow Agent, the Title
Company, the parties’ respective attorneys and such other persons whose
assistance is required in carrying out the terms of this agreement.  Buyer
further agrees that it shall not disclose any of the information provided by
Seller during the course of the Feasibility Period to any third party (i) except
to the extent necessary to perform Buyer’s due diligence, and (ii) only on the
condition that the third party agrees to be bound to nondisclosure on the same
terms and conditions hereof.

 

(o)                                 Contract Execution and Delivery.  This
document is not an offer to sell and shall not be binding on Seller until all
parties have executed same and all deposit monies called for hereunder have been
received by the Escrow Agent.

 

(p)                                 WAIVER OF JURY TRIAL.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY

 

(q)                                 Calculation of Time Periods.  Unless
otherwise specified, in computing any period of time described herein, the day
of the act or event after which the designated period of time begins to run is
not to be included and the last day of the period so computed is to be included,
unless such last day is a Saturday, Sunday or legal holiday for national banks
in the location where the Property is located, in which event the period shall
run until the end of the next day which is neither a Saturday, Sunday, or legal
holiday.  The last day of any period of time described herein shall be deemed to
end at 5:00 p.m., Eastern Time.

 

(r)                                    Execution in Counterparts.  This
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original, and all of such counterparts shall constitute one
Agreement.  To facilitate execution of this Agreement, the parties may execute
and exchange by telephone facsimile counterparts of the signature pages.

 

(s)                                  Net Worth Maintenance Covenant.  Seller
covenants and agrees for the benefit of Buyer that it will maintain net worth of
not less than $350,000.00 through December 27, 2012.  Such amount may be
distributed by Seller on December 27, 2012, or anytime thereafter, provided that
Buyer has not asserted any claim against Seller under this Agreement that
remains unresolved as of such date.  This provision shall survive the Closing.

 

[REMAINDER OF THIS PAGE INENTIONALLY LEFT BLANK]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated below.

 

 

Signed in the presence of:

 

SELLER:

 

 

 

/s/ David F. Waters

 

SHR1 LLC

Printed Name: David F. Waters

 

 

 

 

 

 

 

By:

/s/ Paul J. Kuehner

/s/ Hiru Bellara

 

Printed Name: Paul J. Kuehner

Printed Name: Hiru Bellara

 

Title:

 

 

 

 

 

Date of Execution:

September 13, 2012

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

/s/ Brian Watkins

 

CPPT DARIEN LLC

Printed Name: Brian Watkins

 

 

 

 

By:

CPT Real Estate LP, a Delaware limited

 

 

 

Partnership, its sole member

/s/ Gary Rufrano

 

 

Printed Name: Gary Rufrano

 

 

By:

Clarion Partners Property Trust,

 

 

 

 

Inc., a Maryland corporation, its

 

 

 

 

general partner

 

 

 

 

 

 

 

 

By:

/s/ L. Michael O’Connor

 

 

Name:

L. Michael O’Connor

 

 

Title:

Authorized Signatory

 

 

 

 

 

Date of Execution:

September 13, 2012

 

14

--------------------------------------------------------------------------------